MEMORANDUM **
The District Court granted Westport Insurance Company summary judgment concluding that it did not improperly deny coverage to its insureds, Dan Anderson and Bart Evans, d/b/a BluWater Bistro. Westport issued a liability insurance policy with a Designated Premises Endorsement insuring the premises of the BluWater Bistro in Seattle, and those operations “necessary or incidental to those premises.” BluWater sought coverage for an accident at a company party it hosted at a beach-home about 25 miles from the restaurant.
We review the grant of summary judgment de novo,1 viewing the evidence in the light most favorable to the nonmoving party, affirming summary judgment only where no genuine issues of material fact exist.2 Insurance policies are viewed as a contract,3 and are “construed as a whole, with the policy being given a fair, reasonable, and sensible construction as would be given to the contract by the average person purchasing insurance.”4
Thus viewing the instant insurance policy, we must conclude that the average person would not consider this accident as incidental to the operations of the BluWater premises. We, therefore, find no error in the District Court’s grant of summary judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Harris v. Harris & Hart, Inc., 206 F.3d 838, 841 (9th Cir.2000).


. Id.


. American Nat'l Fire v. B & L Trucking, 134 Wash.2d 413, 951 P.2d 250, 256 (1998).


. Id. (Internal citations omitted).